                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIAM RUSSELL ROBERTS ,

       Plaintiff,                                                       ORDER
v.
                                                               Case No. 19-cv-331-wmc
LEE ANNE GALLAGHER, ET AL.,

       Defendants.


       Plaintiff William Russell Roberts has filed a proposed complaint. Plaintiff seeks to

commence this lawsuit without prepayment of the filing fee pursuant to 28 U.S.C. § 1915.

       From plaintiff’s affidavit of indigency, I cannot determine whether plaintiff qualifies

for indigent status.    The affidavit indicates that plaintiff receives income from VA

compensation and Social Security Disability, however, plaintiff does not include information

regarding his total monthly income. Without this information, I am unable to determine

whether plaintiff qualifies for indigent status. Therefore, I will provide plaintiff with the

opportunity to supplement the request for leave to proceed without paying the filing fee by

completing section II on his original affidavit of indigency which is enclosed.            When

completing the affidavit, plaintiff should take care to show how basic necessities are paid, and

include plaintiff’s actual gross monthly income from all sources for the last 12 months.


                                           ORDER

       IT IS ORDERED that plaintiff William Russell Roberts, may have until May 21,

2019, to amend and return the affidavit of indigency, taking particular care to show how

basic necessities are paid, and include actual gross monthly income from all sources for the

last 12 months. If plaintiff fails to provide this requested financial information, then the
court will deny the request for leave to proceed without prepayment of the filing fee for

failure to show indigency.




              Entered this 30th day of April, 2019.

                                           BY THE COURT:

                                           /s/

                                           PETER OPPENEER
                                           Magistrate Judge
